IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID M. WILLIAMS,                       §
                                         §      No. 244, 2018
      Defendant Below,                   §
      Appellant,                         §      Court Below: Superior Court
                                         §      of the State of Delaware
      v.                                 §
                                         §      Cr. ID Nos. 9803018202A (N)
STATE OF DELAWARE,                       §                  9803018202B (N)
                                         §
      Plaintiff Below,                   §
      Appellee.                          §
                           Submitted: May 22, 2018
                           Decided:   June 4, 2018
                                    ORDER
      On May 7, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to pay the filing fee or to file a motion to proceed in forma pauperis requesting

a waiver of the fee. The appellant received the notice to show cause on May 10,

2018 and has not responded to the notice within the required ten-day period.

Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice